    Case 19-70034         Doc 76      Filed 01/13/21 Entered 01/13/21 13:50:26          Desc Main
                                        Document     Page 1 of 9



                              UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

  In Re:                                                  *      CHAPTER 13
  Connley Eugene Wilhelm, Jr.                             *      CASE NO.: 19-70034
  Rhonda Stamper Wilhelm                                  *
                          Debtor                          *
  ______________________________________                  *

      AMENDED CHAPTER 13 PLAN COVER SHEET AND NOTICE OF HEARING


            The attached plan dated Jan. 13, 2021 is an amended plan that replaces the ☒confirmed or
  ☐ unconfirmed plan dated January 15, 2020


            The Court shall hold a hearing on confirmation of the attached plan and any timely filed
  objections on Monday, March 8, 2021, at 9:30 am, at U.S. Bankruptcy Court, 2nd Floor, 210
  Church Ave., SW, Roanoke, VA 24011.


            The following describes the section(s) of the plan being amended, the change in treatment,
  the affected creditor(s), and the impact of the change:

Section of Plan         Change in Treatment                   Creditor             Impact of Change
                       Lowers plan payments and                 All               Delay in payment to
      2.1              extends plan to 84 months                                 creditors. Extension of
                     CARES ACT. The male debtor has                                       plan.
                     been in and out of work due to
                     Covid layoffs over the past 9
                     months. At this time, his
                     continued regular employment is
                     speculative, therefore the debtors
                     are looking to lower the payment
                     as much as possible. Total Plan
                     Length: 84 months
  2.4 and 2.5                Adjusts funding                     All              Delay in payment to
                                                                                       creditors
      3.1                Adds Rule 3002.1 fees.           Wells Fargo Bank,              None
                                                                 NA
      4.2              Notices trustee commission                All                     None
      4.3                   Adds legal fees                      All                     None

  Note: No new motions for valuation, motion to surrender, motion to approve/reject executory
  contract, or motions to avoid liens are contained in this amended plan.
  Case 19-70034      Doc 76     Filed 01/13/21 Entered 01/13/21 13:50:26           Desc Main
                                  Document     Page 2 of 9




                                                           _/s/Malissa L. Giles
                                                           Counsel for Debtor(s)



     CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN


       I certify that a true and correct copy of the Amended Plan Cover Sheet and the Amended
Chapter 13 plan dated January 13, 2021 filed electronically with the Court on January 13, 2021,
has been mailed by electronic mail to the address on file with the BNC or used in the filed proof
of claim on January 13, 2021 or mailed by first class mail postage prepaid to other creditors who
filed claims, equity security holders, and other parties in interest, including the United States
Trustee, on January 13, 2021 unless those parties are served automatically via CM/ECF.


                                                           _/s/ Malissa L. Giles_____
                                                           Counsel for Debtor(s)

Malissa Lambert Giles
Giles & Lambert, PC
P.O. Box 2780
Roanoke VA 24001
540-981-9000
                 Case 19-70034                       Doc 76          Filed 01/13/21 Entered 01/13/21 13:50:26                     Desc Main
                                                                       Document     Page 3 of 9
 19-70034
 Fill in this information to identify your case:
 Debtor 1               Connley Eugene Wilhelm, Jr.
                              First Name            Middle Name             Last Name
 Debtor 2            Rhonda Stamper Wilhelm
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         WESTERN DISTRICT OF VIRGINIA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-70034                                                                                 have been changed.
                                                                                                                       2.1, 2.4, 2.5, 3.1, 4.2. 4.3
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Incsluded” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1125.00 starting in February 2021 for 60 months.

Reason: CARES ACT. The male debtor has been in and out of work due to Covid layoffs over the past 9 months. At this time,
       his continued regular employment is speculative, therefore the debtors are looking to lower the payment as much as
       possible. Total P lan Length: 84 months

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

Debtor will make direct payments until Wage Deduction starts.

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-70034                       Doc 76             Filed 01/13/21 Entered 01/13/21 13:50:26                     Desc Main
                                                                          Document     Page 4 of 9

 Debtor                Connley Eugene Wilhelm, Jr.                                                        Case number     19-70034
                       Rhonda Stamper Wilhelm


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
         $28,133.66 paid to date

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $95,633.66.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               Original loan,
                               $3042.00
                               2/6/2018.
                               6.5%. Bi-weekly
 Wells Fargo                   payments of
 401(k) Plan                   $27.46                                                      Prepetition:
 Admin.                        Payoff: 2/3/2023                                $59.50                $0.00        0.00%               $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               Original loan,
                               $2,919.00 6/14/17.
                               6.%. Bi-weekly
 Wells Fargo                   payments of
 401(k) Plan                   $26.03                                                      Prepetition:
 Admin.                        Payoff: 6/10/2022                               $56.40                $0.00        0.00%               $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)




Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-70034                       Doc 76             Filed 01/13/21 Entered 01/13/21 13:50:26                     Desc Main
                                                                          Document     Page 5 of 9

 Debtor                Connley Eugene Wilhelm, Jr.                                                        Case number     19-70034
                       Rhonda Stamper Wilhelm

                               Original loan,
                               $3,400.00 8/5/16.
                               5.5%. Bi-weekly
 Wells Fargo                   payments of
 401(k) Plan                   $29.98                                                      Prepetition:
 Admin.                        Payoff: 8/6/2021                                 $0.00                $0.00        0.00%                $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                                                                                           Prepetition:
                                                                                           $1,000.00
                                                                                           Gap : $105.00
                                                                                           Post-petition:
                                                                                           $50.00
                                                                                           Additional
                                                                                           petition
                               1018 Maywood                                    $50.00      1/15/20 plan:
 Wells Fargo                   Drive Vinton, VA                           To resume        $50.00
 Bank                          24179                                         3/1/2020             See 8.1.        0.00%              Pro rata            $8,000.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                                                                                           Prepetition
                                                                                           $5,572.05
                                                                                           Gap: $1063.76
                                                                                           Additional
                                                                                           post-petition
                                                                                           per
                                                                                           $506.55
                                                                                           Additional post
                                                                                           petition
                                                                                           1/15/20 plan:
                                                                              $506.55      $1013.10
                                                                           To resume       Rule 3002.1
 Wells Fargo                   1018 Maywood                               3/1/2020 or      $2,197.06
 Home                          Drive Vinton, VA                           4/1/2020 as
 Mortgage                      24179                                     trustee able            See 8.1.         0.00%              Pro rata                  $TBD
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

Official Form 113                                                                       Chapter 13 Plan                                           Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-70034                       Doc 76           Filed 01/13/21 Entered 01/13/21 13:50:26                          Desc Main
                                                                        Document     Page 6 of 9

 Debtor                Connley Eugene Wilhelm, Jr.                                                      Case number       19-70034
                       Rhonda Stamper Wilhelm


                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of        Amount of         Amount of          Interest      Monthly    Estimated
 creditor              amount of                                     collateral      claims senior     secured claim      rate          payment to total of
                       creditor's                                                    to creditor's                                      creditor   monthly
                       total claim                                                   claim                                                         payments
                                             2007
 Advance                                     Chevrolet                                                                                     $34.83
 America               $1,769.52             Equinox                 $4,650.00               $0.00        $1,769.52        6.75%          See 8.1.          $2,007.60
                                             1018
                                             Maywood
                                             Drive
                                             Vinton, VA
 Roanoke                                     24179                   $108,000.0         $88,069.0                           10.00          $55.24
 County                $2,600.00             109,800.00              0                          0         $2,360.30            %          See 8.1           $3,314.40
                                             1018
                                             Maywood
                                             Drive
 Town of                                     Vinton, VA              $108,000.0         $90,669.0                           10.00           $6.37
 Vinton                $300.00               24179                   0                          0             $97.50           %          See 8.1                 $382.20

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                            Amount of claim           Interest rate     Monthly plan      Estimated total
                                                                                                                       payment           payments by trustee
                                     2014 Ford Fusion
                                     113000 miles
                                     NADA Retail:                                                                            $316.81
 Bridgecrest                         10,150.00                             $16,046.01                      6.75%             See 8.1.                     $19,008.26
                                                                                                                       Disbursed by:
                                                                                                                          Trustee
                                                                                                                          Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

Official Form 113                                                                   Chapter 13 Plan                                                  Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 19-70034                       Doc 76          Filed 01/13/21 Entered 01/13/21 13:50:26                   Desc Main
                                                                       Document     Page 7 of 9

 Debtor                Connley Eugene Wilhelm, Jr.                                               Case number      19-70034
                       Rhonda Stamper Wilhelm


             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
             during the plan term, they are estimated to total $9,563.00.

4.3          Attorney's fees.

             a. The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,365.00. (approved and being paid)
             b. Debtor(s)' attorney will be paid $400.00 balance due of the total flat fees of $400.00 concurrently with or prior to the payments to
             remaining creditors. These flat fees are for representation and preparation of the amended plan dated 1/13/21, service thereof, and
             representation at the confirmation hearing.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $2,415.59

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $          .
                    0 % of the total amount of these claims, an estimated payment of $ $00.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan. Due to the additional arrearage
               it is difficult to calculate if there will be any funds available to unsecured creditors. Any funds available based on the current base will
               be distributed to unsecured creditors.

                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00            .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.


Official Form 113                                                              Chapter 13 Plan                                                Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                 Case 19-70034                       Doc 76            Filed 01/13/21 Entered 01/13/21 13:50:26                     Desc Main
                                                                         Document     Page 8 of 9

 Debtor                Connley Eugene Wilhelm, Jr.                                                      Case number     19-70034
                       Rhonda Stamper Wilhelm

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of creditor              Description of leased                     Current installment           Amount of arrearage to be   Treatment         Estimated
                               property or executory                     payment                       paid                        of arrearage      total
                               contract                                                                                            (Refer to         payments to
                                                                                                                                   other plan        trustee
                                                                                                                                   section if
                                                                                                                                   applicable)
 Veritas
 Instrument                    Instrument Rental -                                                                                                        No claim
 Rental                        Secured by collateral.                               No claim filed              No claim filed                                filed
                                                                         Disbursed by:
                                                                            Trustee
                                                                            Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


             Conduit Mortgage Option:
             A. ATTORNEYS FEES
             Attorneys Fees noted in Provision 4.3 shall be approved on the confirmation date unless previously objected to.
             Attorneys fees shall be paid ahead of all other claims except adequate protection payments, conduit mortgage
             payments, or any allowed claims arising under 11 USC sec. 507(a)(1) (which claim shall be paid concurrently with
             legal fees), if any, which shall be treated in accordance with the notice in Paragraph 3.C.

             B. ADEQUATE PROTECTION
             Payments shall begin on all secured debts in the amounts below upon the filing of a claim.

             Creditor: Advance America                               Collateral: Auto                   Payment: $34.83*
             Creditor: Roanoke County                                Collateral: Residence              Payment: $55.24*
             Creditor: Town of Vinton                                Collateral: Residence              Payment: $6.37*
             Creditor: Bridgecrest                                   Collateral: Auto                   Payment: $316.81

             All of these payments are the same as the equal monthly payments and are not reduced.

             C. ONGOING - FUTURE MORTGAGE PAYMENT
             The Trustee will pay all post-petition mortgage payments through the plan. These mortgage payments will be
             classified and paid as follows:
             (1) Class 1: The first two mortgage payments due after filing of the petition will be paid pro-rata by the Trustee as
             post-petition arrears, including late fees, in the approximate amount of $1,029.10 and
             (2) Class 2: The regular post-petition mortgage payments will be paid by the Trustee beginning with the third
             mortgage payment due after the filing of the petition [ April 2019]; the total number of Class 2 payments to be made
             by the Trustee will equal the number of monthly plan payments being made by the Debtor(s) to the Trustee
             [approximately 60 months], unless the plan pays off early.
             The total number of monthly mortgage payments to be paid by the Trustee (Class 1 plus Class 2) is 50 months,
             unless the plan pays off early.

Official Form 113                                                                    Chapter 13 Plan                                              Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 19-70034                       Doc 76          Filed 01/13/21 Entered 01/13/21 13:50:26              Desc Main
                                                                       Document     Page 9 of 9

 Debtor                Connley Eugene Wilhelm, Jr.                                               Case number   19-70034
                       Rhonda Stamper Wilhelm

             Disbursement of ongoing post-petition mortgage payments from the Chapter 13 Trustee may not begin until an
             allowed claim on behalf of the mortgagee has been filed.
             At the completion of the term of the plan, it is predicted that the Debtor(s) shall resume monthly mortgage payments
             directly pursuant to the terms of the mortgage contract beginning with the payment due in April 2024.


             D. TREATMENT AND PAYMENT OF CLAIMS.
                All creditors must timely file a proof of claim to receive payment from the Trustee.
                If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not
                 timely object to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution
                 under the Plan. This paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided
                 or provided for in this case, after the debtor(s) receive a discharge.
                If a claim is listed in the plan as secured and the creditor files a proof of claim alleging the claim is unsecured,
                 the creditor will be treated as unsecured for purposes of distribution under the Plan.
                The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.


 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/No signature necessary                                            X /s/ No signature necessary
       Connley Eugene Wilhelm, Jr.                                           Rhonda Stamper Wilhelm
       Signature of Debtor 1                                                 Signature of Debtor 2

 X     /s/ Malissa Lambert Giles                                                Date   1-13-2021
       Malissa Lambert Giles 33955
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.xhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $49,315.64

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                     $5,704.20

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                              $19,008.26

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $13,130.59

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                               $3,996.31

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $91,155.00



Official Form 113                                                              Chapter 13 Plan                                          Page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
